 1                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 2
     Nevada Fleet, LLC, a Nevada Limited               Case No. 2:17−CV−01732−TLN−KJN
 3   Liability Company,
                                                       JUDGE: Honorable Troy L. Nunley
 4                 Plaintiff,

 5         v.                                         ORDER TO AMEND SCHEDULING
                                                      ORDER FOR GOOD CAUSE
 6   FEDEX CORPORATION, et al.

 7                 Defendants.

 8

 9         The Parties have filed a Joint Stipulation to Amend Scheduling Order for Good Cause (the
10   “Joint Stipulation”). The Court, having considered the grounds set forth in the Joint Stipulation,
11   finds that the Joint Stipulation is based on good cause, is well taken, and is hereby GRANTED.
12   The Court hereby ORDERS as follows:
13         1.      The Amended Pretrial Scheduling Order, dated July 15, 2019 (Dkt. No. 49), is
14   amended as follows:
15                 a. All discovery, with the exception of expert discovery, as described in Paragraph
16                     4 of the June 18, 2018 Pretrial Scheduling Order (Dkt. No. 33), shall be
17                     completed by December 13, 2019.
18                 b. All expert disclosures, as described in Paragraph 5 of the June 18, 2018 Pretrial
19                     Scheduling Order, shall be filed and served by February 18, 2020.
20                 c. All dispositive motions, as described in Paragraph 7 of the June 18, 2018
21                     Pretrial Scheduling Order, shall be heard by June 25, 2020.
22         2.      All other deadlines in the June 18, 2018 Scheduling Order remain intact.
23
     Dated: September 17, 2019
24

25

26                                                      Troy L. Nunley
                                                        United States District Judge
27

28
